STEINBERG, J.A.D.,
concurring in part; dissenting in part.
I respectfully dissent from that portion of the opinion that reverses defendant’s conviction for third-degree endangering the welfare of a child. The majority concludes that the State did not present any evidence that defendant’s conduct would tend to impair or debauch the morals of a child as is required to convict under N.J.S.A. 2C:24-4(a). Like its predecessor, N.J.S.A. 2A:96-3, the statute is designed to protect children under the age of sixteen. State v. White, 105 N.J.Super. 234, 236, 251 A.2d 766 (App.Div.), certif. denied, 54 N.J. 242, 254 A.2d 789 (1969); State v. Raymond, 74 N.J.Super. 434, 438, 181 A.2d 515 (App.Div.1962), appeal dismissed, 39 N.J. 241, 188 A.2d 305 (1963). The majority correctly recognizes that it is not necessary for the State to prove that defendant’s acts did, in fact, impair or debauch the morals of a minor. Yet the majority goes on to suggest that nudity only becomes a third-degree offense (or second-degree offense depending on the relationship of the actor to the victim) if the act of nudity, in fact, either causes harm to the child, or debauches the *485morals of the child, or causes the child to be abused or neglected, further concluding that the effect on the child sought to be protected determines the degree of the offense. State v. Hackett, 323 N.J.Super. at 474-75, 733 A.2d at 562-63 (App.Div.1999). These conclusions are inconsistent with our prior decisions that the statute is violated if defendant’s conduct tends to impair or debauch the morals of a minor; it is not necessary that defendant’s conduct in fact impaired or debauched the morals of the victim. See State v. White, supra, 105 N.J.Super. at 237, 251 A.2d 766; State v. Raymond, supra, 74 N.J.Super. at 438, 181 A.2d 515. Those cases were correctly decided and I see no reason to vary from them when the acts complained of consisted solely of nudity. State v. Raymond, supra, 74 N.J.Super. at 438, 181 A.2d 515. The statute forbids the performance of acts which tend to debauch the child or impair his morals. (Emphasis added.) Ibid. Nor does the statute require proof of physical contact or physical abuse. State v. White, supra, 105 N.J.Super. at 237, 251 A.2d 766.
In my view the victims’ testimony that defendant, on more than one occasion, stood nude inside his home approximately five feet from his open front window enabling the victims to observe the entire front of his body was sufficient to present a jury question as to whether defendant’s conduct tended to impair or debauch the morals of the victims. I respectfully part company with the majority’s conclusion that “[t]he scant evidence presented at trial does not indicate that defendant’s conduct — standing nude in front of a window in his house — would tend to ‘corrupt, mar, or spoil the morals’, of the victims” particularly in light of the judge’s instructions that require the State to prove beyond a reasonable doubt that defendant knowingly engaged in sexual conduct and further required the State to prove, again beyond a reasonable doubt, that the sexual conduct was engaged in knowing it would impair or debauch the morals of the children. The judge specifically advised the jury that the sexual conduct which was the core of the charge of endangering the welfare of a child was the act of lewdness that had previously been charged to the jury. In that portion of the charge the judge instructed the jury that they must *486be satisfied beyond a reasonable doubt that defendant exposed himself “under circumstances where he knew or reasonably expected that he would likely be observed” by the victims. The majority correctly concludes that defendant’s nudity is conduct that falls within the meaning of “sexual conduct” or “conduct” proscribed by N.J.S.A. 2C:24-4(a). There was sufficient testimony for the jury to infer and conclude beyond a reasonable doubt that defendant’s conduct had the capacity to impair or debauch the morals of the victims.
The majority concludes that the limited testimony of one victim’s mother, T.W., regarding the complaint made to her, coupled with “the absence of any expert opinion or any evidence offered by a representative of the Division of Youth and Family Services”, was insufficient to present a jury question and the judge was required to sua sponte dismiss that count of the indictment. State v. Hackett, supra, at 477-78, 733 A.2d at 564. As I have already noted, I believe there was sufficient evidence to present a jury question. It was not necessary for the victims to testify that they were offended, humiliated, embarrassed, or that their morals were impaired or debauched. See State v. White, supra; State v. Raymond, supra. Indeed, White, supra, and Raymond, supra, demonstrate that a conviction would stand even if the morals of these victims were not impaired or debauched provided the jury found beyond a reasonable doubt that defendant’s conduct had the tendency to impair or debauch the morals of any child. Moreover, in State v. South, 136 N.J.Super. 402, 410, 346 A.2d 437 (App.Div.1975), certif. denied, 69 N.J. 387, 354 A.2d 315 (1976), we held that evidence that defendant exposed himself to an eleven-year-old victim was sufficient to sustain a defendant’s conviction for open lewdness and impairing the morals of a minor.
The majority observes that if the dissent is correct, “there would be no fourth-degree lewdness conviction that would not also, ipso facto, sustain a third-degree endangering conviction”. The majority then concludes that that is not what the Legislature intended in its 1992 amendment of N.J.S.A. 2C:24-4. I disagree *487with that conclusion. Prior to the amendment, when all acts of lewdness were disorderly persons offenses, an act of lewdness could also support a conviction for endangering the welfare of a child if a jury concluded, beyond a reasonable doubt, that defendant’s conduct tended to impair or debauch the morals of a child. At the same time N.J.S.A. 2C:14-4 was amended to specifically provide that an actor, who exposes his intimate parts for the purpose of arousing or gratifying his sexual desire, or the sexual desire of any other persons, under circumstances where the actor knows or reasonably expects he is likely to be observed by a child who is less than thirteen years of age is guilty of a crime of the fourth-degree if the actor is at least four years older than the child, the Legislature also amended N.J.S.A. 2C:24-4(a), upgrading the crimes to second-degree and third-degree from third-degree crimes and fourth-degree crimes. Both amendments took effect on March 13, 1992. I cannot conceive that the Legislature, at the same time it made lewd conduct likely to be observed by a child under the age of thirteen a fourth-degree offense in order to be punished more severely, and made endangering the welfare of a child also subject to more severe penalties, also intended to make it more difficult to prosecute for endangering the welfare of a child when the acts giving rise to the prosecution consisted strictly of acts of lewdness.
The paramount question in every case in which conflicting interpretations of a statute are advanced is which interpretation more fully accords with the legislative intent. State v. Galloway, 133 N.J. 631, 658, 628 A.2d 735 (1993); Brock v. Public Service Elec. & Gas Co., 290 N.J.Super. 221, 227, 675 A.2d 668 (App.Div.1996), rev’d on other grounds, 149 N.J. 378, 693 A.2d 894 (1997). A court’s duty in construing a statute is to determine the intent of the Legislature. Jacobitti v. Jacobitti, 135 N.J. 571, 579, 641 A.2d 535 (1994). In attempting to determine the legislative intent, the court should consider the statutory language, the policy behind the statute, concepts of reasonableness as well as legislative history. Atlantic Commercial Gp. v. Dunham, 303 N.J.Super. 122, 128, 696 A.2d 85 (App.Div.1997). The goal in statutory construction is to *488determine the intent of the Legislature and to make sense of a statute. Kenney v. Meadowview Nursing Center, 308 N.J.Super. 565, 570, 706 A.2d 295 (App.Div.1998). Court’s should avoid interpreting a statute in a manner that'leads to an absurd, anomalous, or unreasonable result. County of Camden v. South Jersey Port., 312 N.J.Super. 387, 396, 711 A.2d 978 (App.Div.), certif. denied, 157 N.J. 542, 724 A.2d 801 (1998). In interpreting a statute a court should read it sensibly and not arrive at a construction which distorts its true intent. Stonehill Prop. Owners v. Vernon, 312 N.J.Super. 68, 76, 711 A.2d 346 (App.Div.1998). Statutes are to be read sensibly rather than literally and the controlling legislative intent is to be presumed as consonant to reason and good discretion. Matter of Adoption of N.J.A.C. 7:11, 149 N.J. 119, 128, 693 A.2d 97 (1997).
In my opinion the Legislature clearly set forth its intention when it amended N.J.S.A. 2C:14r4 and N.J.S.A 2C:24-4(a) at the same time. In each instance the potential punishment for sexual conduct involving children became more severe, clearly evidencing the Legislature’s intent to punish more severely those convicted of acts of sexual misconduct involving minors. The majority, rather than respecting that legislative intent, concludes that the Legislature made a careful and deliberative decision that the mere act of exposure, with nothing more, if observed or likely to be observed by a child younger than thirteen years old, constitutes solely the fourth-degree offense of lewdness, a fourth-degree crime — not the third-degree or second-degree crime of endangering the welfare of a child. I disagree. If the majority is correct we have the anomalous result that an act of exposure committed in front of a child less than thirteen years of age is a fourth-degree offense; however, if the actor exposes himself in front of a child over the age of thirteen but under the age of sixteen he is guilty of a crime of the third-degree. That clearly does not reflect the intent of the Legislature. In my view, the Legislature never intended to make exposure that is likely to be observed by a child less than thirteen less serious than exposure that is likely to be observed by a child older than thirteen, but less than sixteen. If the majority is *489correct, does that also mean that an act of exposure that is likely to be observed by a child more than thirteen, but less than sixteen is only a disorderly persons offense? My answer is a resounding no. Again, that result would be absurd. While I agree with the majority that N.J.S.A 2C:l-8(a)(4) provides that a defendant may not be convicted of two offenses based on the same conduct if the offenses differ only in that one is defined to prohibit a designated kind of conduct generally and the other to prohibit a specific instance of such conduct, I believe a defendant is amply protected by utilizing the flexible approach to merger and requiring that the fourth-degree conviction merge into the third-degree conviction. See State v. Cole, 120 N.J. 321, 327, 576 A.2d 864 (1990); State v. Davis, 68 N.J. 69, 81, 342 A.2d 841 (1975).
I also disagree with the majority’s suggestion that expert opinion or evidence offered by the Division of Youth and Family Services was required due to the very limited testimony of T.W. This is not a case calling for scientific, technical, or other specialized knowledge in order to assist the jury to understand the evidence or to determine a fact in issue. See N.J.R.E. 702. A jury is perfectly capable of concluding, without the assistance of an expert, as to whether defendant’s conduct tended to impair or debauch the morals of a child.
Finally, I agree with the majority’s observation that the Model Jury Charge fails to recognize the distinction and differences between N.J.S.A. 2C:24-4(a) and N.J.S.A. 2C:24-4(b)(2) to (5). However, here, the judge’s charge did not suffer from that infirmity since he specifically limited the jury’s consideration of sexual conduct to the acts of lewdness that formed the basis of count one of the indictment.
For the reasons set forth above I would affirm defendant’s conviction for third-degree endangering the welfare of a child.